Citation Nr: 0523599	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-09 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for type 2 diabetes 
mellitus, currently rated as 20 percent disabling.

2.  Entitlement to an effective date earlier than September 
25, 1996 for a grant of service connection for type 2 
diabetes mellitus.

3.  Entitlement to an effective date earlier than September 
25, 1996 for a grant of service connection for diabetic 
peripheral neuropathy of the right lower extremity.

4.  Entitlement to an effective date earlier than September 
25, 1996 for a grant of service connection for diabetic 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1965 to April 1968.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision the Department of Veterans Affairs (VA) Regional 
office in Indianapolis, Indiana (RO).

The case was previously before the Board in April 2005, when 
it was remanded to afford the veteran the opportunity to be 
afforded the hearing which he requested.  The veteran has 
subsequently withdrawn his request for a personal hearing.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus is 
manifested by the need for insulin and restricted diet.

2. The veteran filed an initial claim for service connection 
for diabetes mellitus which was received at the RO on 
September 25, 1996.

3.  The earliest medical evidence of record revealing a 
diagnosis of diabetes mellitus is a VA medical record dated 
June 1996.

4.  Service connection was granted for type 2 diabetes 
mellitus, and diabetic peripheral neuropathy of both lower 
extremities as residuals of Agent Orange exposure with an 
effective dates of September 25, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected diabetes mellitus have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2004).

2.  The criteria for effective dates prior to September 25, 
1996, for the award of service connection for type 2 diabetes 
mellitus, and diabetic peripheral neuropathy of both lower 
extremities, based on Agent Orange exposure, have not been 
met.  38 U.S.C.A. §§ 1110, 1116, 5110 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.114, 3.400, 3.816 (2004); Nehmer v. United 
States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 
1989); Final Stipulation and Order, CV-86-6160 (TEH) (N.D. 
Cal. May 17, 1991); Nehmer v. United States Veterans 
Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The VA provided the veteran the required 
notice with respect to the claims for an increased rating for 
diabetes mellitus and for earlier effective dates in letters 
dated July 2002, October 2003, and September 2004.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's VA medical 
treatment records and he has been accorded a VA Compensation 
and Pension examination.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

II.  Increased Rating for Diabetes Mellitus  

The veteran claims that his service-connected diabetes 
mellitus warrants a disability rating in excess of the 20 
percent disability rating currently assigned.  He asserts 
that his diabetes mellitus is more disabling than currently 
rated.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The medical evidence of record reveals that a diagnosis of 
type 2 diabetes mellitus since June 1996.  VA treatment 
records reveal that his diabetes mellitus has required 
treatment with a restricted diet and medication.  Initially, 
the veteran was prescribed an oral hypoglycemic agent, but 
more recently he requires treatment with insulin.  

In May 2003, a VA examination of the veteran was conducted.  
The veteran reported having numerous symptoms related to his 
service-connected diabetes mellitus.  The examining physician 
noted that the veteran was on a restricted diet, and 
prescribed Glucophage and insulin to treat his diabetes.  
Retinopathy was not reported.  The diagnostic impression was 
that the veteran had a long-standing history of diabetes with 
related organ damage, nephropathy, and diabetic neuropathy of 
all extremities.  The examiner stated that the veteran's 
"physical activities are significantly limited secondary to 
peripheral vascular disease as well as diabetic 
polyneuropathy.  Patient has been recently approved for a 
scooter due to significant impairments in activities of daily 
living."  

In this case, the veteran's service-connected diabetes 
mellitus is rated as 20 percent disabling under Diagnostic 
Code 7913.  A 20 percent disability rating contemplates 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent rating contemplates the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
disability rating is assigned for diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Note (1) (2004).

Review of the medial evidence of record clearly reveals that 
the veteran has never had episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization.  Therefore 
the preponderance of the evidence shows that the veteran does 
not meet the criteria for a 60 or 100 percent disability 
evaluation for his service-connected diabetes mellitus.  

As noted above, the veteran's diabetes mellitus is currently 
rated as 20 percent disabling.  The evidence of record 
clearly shows that the diabetes mellitus requires treatment 
with insulin and a regulated diet.  Therefore, the key 
question is whether the veteran's service-connected diabetes 
mellitus requires "regulation of activities" as 
contemplated in the criteria for a 40 percent disability 
rating.  

The conclusions of the examining physician on the most recent 
VA examination were that the veteran's "physical activities 
are significantly limited secondary to peripheral vascular 
disease as well as diabetic polyneuropathy.  Patient has been 
recently approved for a scooter due to significant 
impairments in activities of daily living."  Secondary to 
diabetes mellitus, service connection has been granted for:  
peripheral neuropathy of the right lower extremity; 
peripheral neuropathy of the left lower extremity; peripheral 
neuropathy of the right upper extremity; peripheral 
neuropathy of the left upper extremity; coronary artery 
disease with nephropathy; and, erectile dysfunction.  The 
veteran's total combined service-connected disability rating 
is total, 100 percent, and he is also receiving special 
monthly compensation as a result of his service-connected 
erectile dysfunction.  

The preponderance of the evidence is against an increased 
rating for the veteran's service-connected diabetes mellitus.  
Specifically, the evidence of record does not specifically 
show that regulation of activities is required as a result of 
the veteran's service-connected diabetes mellitus as 
contemplated by the 40 percent disability rating.  While the 
complications of the veteran's service-connected diabetes 
mellitus result in significant limitation of the veteran's 
physical activities, these complications have each been 
service-connected and rated separately under the appropriate 
diagnostic codes.  To consider these separately rated 
disabilities in the assignment of the veteran's disability 
rating for diabetes mellitus under Diagnostic Code 7913 would 
result in pyramiding which is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  As such, an increased rating for the service-
connected diabetes mellitus must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Effective Dates

The veteran claims entitlement to an effective dates earlier 
than September 25, 1996 for grants of service connection for 
type 2 diabetes mellitus, diabetic peripheral neuropathy of 
the right lower extremity, and diabetic peripheral neuropathy 
of the right lower extremity.  Specifically, he claims that 
diabetes mellitus was first diagnosed in 1985 and that this 
should be the effective date of service connection for these 
disabilities.  In the alternate, he claims that the evidence 
of record shows that he was treated for diabetes during his 
hospitalization at a VAMC in December 1992, and that the 
effective date of service connection should at least be 
assigned from that date.  

While the veteran asserts that he has been diagnosed with 
diabetes mellitus since 1985, the evidence of record does not 
support this assertion.  In December 1985, a VA Agent Orange 
protocol examination of the veteran was conducted.  There is 
no indication in the examination report that the veteran had 
a diagnosis of diabetes mellitus and the January 1986 letter 
to the veteran informing him of the results of the 
examination only indicates a diagnosis of dermatitis.  In 
March 1991, a VA examination of the veteran was conducted.  
This examination did not report a history of diabetes 
mellitus, nor were any complaints or diagnosis of diabetes 
mellitus reported.  

Although there are recent VA medical treatment reports and 
examination reports, that report a medical history of 
diabetes mellitus since 1985, this is simply the veteran's 
recitation of his history, and does not establish in any way 
the date of onset of the veteran's diabetes mellitus.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").  

In December 1992, the veteran was hospitalized for treatment 
at a VAMC.  The veteran claims that he was treated for 
diabetes mellitus at this time.  However, the discharge 
summary does not reveal a diagnosis of diabetes mellitus at 
that time.  An April 1993 VA medical treatment record reveals 
that during an eye examination, it was noted that the 
veteran's mother was diabetic, but again there was no 
indication in the record that the veteran had a history, or a 
current diagnosis, of diabetes.  

In June 1996, a VA examination of the veteran was conducted.  
This is the first documented medial diagnosis of diabetes 
mellitus.  Subsequently, all VA medical treatment records 
show a diagnosis of diabetes mellitus. 

A written statement from the veteran which was received at 
the RO on September 25, 1996, stated that "I am filing for 
[service connection] for Agent Orange for peripheral 
neuropathy, eye condition, skin condition.  I feel these 
conditions to be caused by Agent Orange."  Another written 
statement dated July 1997, indicated that he was being 
treated for diabetes.  

Service connection has been granted for type 2 diabetes 
mellitus, diabetic peripheral neuropathy of the right lower 
extremity, and diabetic peripheral neuropathy of the left 
lower extremity, on the basis of the veteran's exposure to 
herbicide agents (Agent Orange) pursuant to 38 C.F.R. § 
3.309(e).  The effective date assigned for service connection 
for these disabilities is September 25, 1996.  The veteran 
disagrees with the effective dates assigned.  He claims that 
the effective dates of service connection for these 
disabilities should be before 1996.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A § 5110(a); 38 C.F.R. § 
3.400.

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  In pertinent 
part, under 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(ii), the effective date of an award of 
presumptive service connection shall be the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.

Generally, where compensation is awarded pursuant to a 
liberalizing law, or a liberalizing VA issue, the effective 
date of such award shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  38 C.F.R. § 3.114(a); 
see also VAOPGCPREC 5-94, 59 Fed. Reg. 27803 (1994).

The VA regulations which provide for presumptive service 
connection for diseases associated with exposure to certain 
herbicide agents (Agent Orange) were amended effective July 
9, 2001.  Specifically type 2 diabetes mellitus was added to 
the list of diseases which warrant service connection on a 
presumptive basis as a result of Agent Orange exposure during 
service.  Compare 38 C.F.R. § 3.309(e) (2001) with 38 C.F.R. 
§ 3.309(e) (2002).  Normally, this would mean that the 
effective date of service connection for diabetes mellitus 
based on Agent Orange exposure could not be before the date 
that the regulation became effective.  However, because the 
veteran's claim involves exposure to Agent Orange there is 
case law which controls the assignment of the effective date 
for service connection.  The final stipulation and order in 
Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 
(N.D. Cal. 1989) (Nehmer I), and the specific guidance 
provided in Nehmer v. United States Veterans Admin., 32 F. 
Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II), and Nehmer v. 
United States Veterans Admin., No. C86-6160 TEH (N.D. Cal. 
Dec. 12, 2000) (class action order), create an exception to 
the provisions governing the assignment of effective dates in 
certain cases involving Agent Orange exposure.

Because the Nehmer case created an exception to the general 
provisions governing the assignment of effective dates in 
certain cases, VA recently enacted new regulations to state 
the effective date rules required by orders of the United 
States District Court in the class-action.

The new regulations state that a Nehmer class member includes 
a Vietnam veteran who has a "covered herbicide disease."  
"Covered herbicide disease" means a disease for which VA 
has established a presumption of service connection before 
October 1, 2002 pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne.  Covered herbicide 
diseases specifically include type 2 diabetes.  38 C.F.R. § 
3.816 (b).

The regulations provide in the pertinent part that, if a 
Nehmer class member is entitled to disability compensation 
for a covered herbicide disease, the effective date of the 
award will be as follows:

If the class member's claim for disability 
compensation for the covered herbicide disease 
was either pending before VA on May 3, 1989, or 
was received by VA between that date and the 
effective date of the statute or regulation 
establishing a presumption of service connection 
for the covered disease, the effective date of 
the award will be the later of the date such 
claim was received by VA or the date the 
disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  A claim will 
be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, as 
indicating an intent to apply for 
compensation for the covered herbicide 
disability; or

(ii) VA issued a decision on the claim, 
between May 3, 1989 and the effective date 
of the statute or regulation establishing a 
presumption of service connection for the 
covered disease, in which VA denied 
compensation for a disease that reasonably 
may be construed as the same covered 
herbicide disease for which compensation has 
been awarded.

38 C.F.R. § 3.816 (c).

In this case, the veteran's claim of service connection for 
peripheral neuropathy was received at the RO on September 25, 
1996.  Although the veteran did not use the term diabetes 
until the July 1997 statement, it is not unreasonable to 
infer a claim for diabetes from the September 1996 claim 
since the veteran's neuropathy was ultimately granted service 
connection as being related to diabetes mellitus by medical 
diagnosis.  Review of the record reveals that the veteran did 
not file a claim for service connection for diabetes prior to 
September 25, 1996, nor was there medical evidence of a 
diagnosis of diabetes prior to June 1996.  

The evidence of record reveals that diabetes mellitus was 
first diagnosed in June 1996 and that he filed a claim which 
can be inferred to be a claim for service connection for 
diabetes and diabetic neuropathy which was received at the RO 
on September 25, 1996.  Thus, the veteran's original claim 
for service connection for diabetes mellitus was filed after 
the May 3, 1989 Order in Nehmer.  His claim was subsequently 
granted under regulations adopted pursuant to the Agent 
Orange Act of 1991.  In short, the Nehmer Stipulation governs 
the effective date of the award of service connection for his 
service-connected type 2 diabetes mellitus.  As such, 
application of the Nehmer Stipulation to this case yields the 
same result as applying the general rule regarding effective 
dates of awards of service connection pursuant to 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400(b)(2), i.e., the effective 
date of the award of service connection shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  As such, the proper effective date is September 
25, 1996, the date of receipt of his claim for service 
connection for diabetes mellitus and neuropathy, and an 
effective date for entitlement to service connection for 
these disorders prior to this date is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased evaluation for service-connected 
diabetes mellitus is denied.

An effective date earlier than September 25, 1996, for the 
award of service connection for type 2 diabetes mellitus, 
diabetic peripheral neuropathy of the right lower extremity, 
and diabetic peripheral neuropathy of the left lower 
extremity, is denied.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


